UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Gordon M. Shone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-3000 Date of fiscal year end: February 28 Date of reporting period: February 28, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 17 Notes to financial statements page 26 Trustees and officers page 36 For more information page 40 CEO corner To Our Shareholders, The U.S. financial markets turned in strong results over the last 12 months, as earlier concerns of rising inflation, a housing slowdown and high energy prices gave way to news of slower, but still resilient, economic growth, stronger than expected corporate earnings and dampened inflation fears and energy costs. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in the last days of the period, the broad stock market returned 11.97% for the year ended February 28, 2007, as measured by the S&P 500 Index. With interest rates remaining relatively steady, fixed-income securities also produced positive results. But after a remarkably long period of calm, the financial markets were rocked at the end of the period by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. In the United States, for example, the Dow Jones Industrial Average had its steepest one-day percentage decline in nearly four years on February 27, 2007. The event served to jog investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. It was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets moves of the last year, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the U.S. market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent downturn bolsters this uncertainty, although we believe it was a healthy correction for which we were overdue. The recent volatility could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon  not a sprint  approach to investing, stand a better chance of weathering the markets short-term twists and turns, and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of February 28, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term capital growth by typically investing in U.S. companies that issue stocks included in the Russell 1000 Index, and in companies with size and growth characteristics similar to those of companies with stocks in the Index. Since inception ► The Fund generated double-digit gains against a backdrop of rising share prices and investors preference for cheap stocks. ► The market's rally was fueled in part by the Feds decision to keep short-term interest rates steady and by falling energy prices. ► Market volatility was evident at the beginning of the period, diminished to near-record-low levels during the rally and returned as the period came to a close. Top 10 holdings Exxon Mobil Corp. 5.8% Merck & Company, Inc. 3.8% Pfizer, Inc. 5.4% Home Depot, Inc. 2.6% Citigroup, Inc. 4.6% Wal-Mart Stores, Inc. 2.4% Verizon Communications, Inc. 4.5% Bank of America Corp. 2.3% AT&T, Inc. 4.2% Morgan Stanley 2.1% As a percentage of net assets on February 28, 2007. 1 Managers report John Hancock Intrinsic Value Fund U.S. stocks enjoyed solid performance during the review period, which began in June 2006 in the midst of a market correction triggered by the Federal Reserve Boards hawkish comments about inflation and fears of a longer-than-anticipated cycle of interest rate hikes. Rising energy prices were another factor adding to the negative investor sentiment early in the period. As the summer progressed, however, the prospects for both interest rates and energy prices improved. Inflationary pressures eased a bit and more data emerged indicating a slowing U.S. economy, prompting the Fed to leave interest rates unchanged in August after 17 consecutive 0.25% increases. At subsequent meetings in September, November, December and January, the Fed reaffirmed its stand-pat position. At the same time, energy prices registered substantial declines. In response, the market embarked on a rally that began in July and continued almost through the end of February. The rally was characterized by extremely low share price volatility and investors preference for stocks with low price-to-book value (P/B) or price-to-earnings (P/E) ratios, as evidenced by the dramatic outperformance of the Funds benchmark, the Russell 1000 Value Index, over the Russell 1000 Growth Index. Corporate profits continued to grow at a healthy pace and, while short-term interest rates were higher than they had been prior to the Feds tightening moves, access to capital SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Merck ▲ Undervalued; controversy over Vioxx fading AT&T ▲ Improving profitability; synergies from Bell South acquisition Exxon Mobil ▼ Underweighting hurts as stock advances amid record profits 2 From the Grantham, Mayo, Van Otterloo & Co. LLC (GMO) Portfolio Management Team remained relatively unhindered. However, on the second-to-last trading day of the period, volatility returned with a vengeance, as the Dow Jones Industrial Average and the Russell 1000 Value Index each fell by more than 3%. It was the Dows worst one-day percentage loss since 2003, leaving many investors wondering if the long run of benign market conditions had come to an end. Looking at performance From their inception on June 12, 2006, through February 28, 2007, John Hancock Intrinsic Value Funds Class A, Class B, Class C, Class I, Class R1 and Class 1 shares returned 15.19%, 14.61%, 14.61%, 15.50%, 14.88% and 15.53%, respectively, at net asset value. By comparison, the Russell 1000 Value Index returned 16.32%, while the average large value fund monitored by Morningstar, Inc. gained 15.95% . a Keep in mind that your returns will differ from those listed above if you were not invested in the Fund for the entire period or did not reinvest all distributions. U.S. stocks enjoyed solid performance during the review period The market environment proved challenging to both of our primary stock selection tools  valuation and momentum. Valuation, which determines the positioning for the majority of this Funds assets, accounted for most of the performance shortfall. During the period, investors wanted cheap stocks on a P/B or P/E basis, whereas our valuation discipline seeks out stocks selling at a significant discount from their intrinsic value. The difference is that our methodology encompasses various yardsticks of quality, such as stability of earnings, leverage and long-term profitability. Over the longer term, the market has rewarded an emphasis on quality stocks acquired at a discount, but over shorter periods of time investors Intrinsic Value Fund 3 sometimes spurn quality in favor of low prices, concept stocks or other fads. Our momentum criteria are designed to identify stocks that have performed well recently and appear poised to continue outperforming. That said, although the broader earnings environment was favorable and the market rose for most of the period, our momentum strategy rotated out of low P/B and low P/E stocks after they plummeted during the markets early summer correction. Consequently, the strategy underperformed when the market shifted back toward these stocks as the market recovered. Oil and gas, construction and retail limit gains The oil and gas sector had the biggest negative impact on the Funds results versus the benchmark and included the Funds biggest individual detractor, Exxon Mobil Corp. Although this company enjoyed record profitability, the Funds underweighted position detracted from performance. The drag on performance from the retail group was caused largely by two stocks, Wal-Mart Stores, Inc. and Home Depot, Inc. Concerns about decelerating growth hampered Wal-Mart, while Home Depot was hurt by speculation that its profits could be curtailed by a weak homebuilding market. In our view, both companies remained capable of generating solid earnings growth in a wide variety of economic environments, and both stocks were trading at discounts to their true economic values. Drug holding Pfizer, Inc. further limited the Funds gains. After a strong run during the late summer and early fall, Pfizer shares suffered a setback in December when the company announced that it was abandoning the development of a cholesterol drug that had been seen as a potential core product for the future. Computer maker Dell, Inc. was a detractor as well. SECTOR DISTRIBUTION b Financial 24% Consumer, non-cyclical 23% Consumer, cyclical 15% Communications 13% Energy 8% Industrial 5% Technology 3% Government 2% Mortgage securities 2% Basic materials 1% Utilities, health care and financial add value On the positive side, the utility, health care and financial sectors made contributions to performance. In particular, our valuation and momentum screens signaled opportunity in pharmaceutical stocks, which had been beaten down due to controversies surrounding the safety of various patent medications. Merck & Company, Inc. had been one of the downtrodden and as investors began to realize its inherent Intrinsic Value Fund 4 value, the stock responded with a strong gain. Also adding value were telecommunication services providers AT&T, Inc. and Verizon Communications, Inc., two stocks we owned for both their compelling valuations and strong momentum. In the financial sector, not owning Wells Fargo & Co. proved rewarding, as the stock slumped near the end of the period on concerns about the companys subprime lending exposure. Lastly, we were well served by not holding General Electric, whose shares failed to keep pace with the benchmark during the period. the utility, health care and financial sectors made contributions to performance. Outlook The plunge in share prices near the end of the period raises the possibility that the era of low volatility might be coming to an end. Likewise, the mean-reverting nature of corporate profitability and access to capital indicate that challenges in those areas could lie in the markets future. Against this backdrop, we believe the Funds emphasis on buying quality stocks below their intrinsic value  together with its focus on momentum opportunities  positions it well to face the remainder of 2007 and beyond. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect its own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. a Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. b As a percentage of net assets on February 28, 2007. Intrinsic Value Fund 5 A look at performance For the period ended February 28, 2007 Cumulative total returns with maximum sales charge (POP) Inception Since Class date inception A 6-12-06 9.44% B 6-12-06 9.61 C 6-12-06 13.61 I a 6-12-06 15.50 R1 a 6-12-06 14.88 1 a 6-12-06 15.53 Performance figures assume all distributions are reinvested. POP (Public Offering Price) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I, Class R1 and Class 1 shares. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses increase and results would have been less favorable. Performance is calculated with an opening price (prior days close) on the inception date. a For certain types of investors as described in the Funds Class I, Class R1 and Class 1 share prospectuses. Intrinsic Value Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Intrinsic Value Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Russell 1000 Value Index. With maximum Class Period beginning Without sales charge sales charge Index B 6-12-06 $11,461 $10,961 $11,632 C 6-12-06 11,461 11,361 11,632 I b 6-12-06 11,550 11,550 11,632 R1 b 6-12-06 11,488 11,488 11,632 1 b 6-12-06 11,553 11,553 11,632 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I, Class R1 and Class 1 shares, respectively, as of February 28, 2007. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 1000 Value Index is an unmanaged index containing those securities in the Russell 1000 Index with a less-than-average growth orientation. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. a NAV represents net asset value and POP represents public offering price. b For certain types of investors as described in the Funds Class I, Class R1 and Class 1 share prospectuses. Intrinsic Value Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your Funds actual ongoing operating expenses, and is based on your Funds actual return. It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 a Class A $1,000.00 $1,077.04 $6.95 Class B 1,000.00 1,072.65 10.54 Class C 1,000.00 1,073.15 10.54 Class I 1,000.00 1,078.97 4.90 Class R1 1,000.00 1,074.69 8.74 Class 1 1,000.00 1,078.71 4.64 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 28, 2007 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Intrinsic Value Fund 8 Hypothetical example for comparison purposes This table allows you to compare your Funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each class actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 a Class A $1,000.00 $1,018.10 $6.76 Class B 1,000.00 1,014.63 10.24 Class C 1,000.00 1,014.63 10.24 Class I 1,000.00 1,020.08 4.76 Class R1 1,000.00 1,016.36 8.50 Class 1 1,000.00 1,020.33 4.51 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. a Expenses are equal to the Funds annualized expense ratio of 1.35%, 2.05%, 2.05%, 0.95%, 1.70% and 0.90% for Class A, Class B, Class C, Class I, Class R1 and Class 1, respectively, multiplied by the average account value over the period, multiplied by the number of days in the inception period/365 or 366 (to reflect the one-half year period). Intrinsic Value Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 2-28-07 This schedule is divided into two main categories: common stocks and repurchase agreements. Common stocks are further broken down by industry group. Issuer Shares Value Common stocks 95.84% (Cost $17,743,676) Aerospace 0.68% General Dynamics Corp. 300 22,937 Northrop Grumman Corp. 1,000 71,850 Raytheon Company 800 42,840 Agriculture 0.36% Archer-Daniels-Midland Company 2,100 72,198 Aluminum 0.38% Alcoa, Inc. 2,300 76,843 Apparel & Textiles 1.18% Jones Apparel Group, Inc. 1,400 46,088 Liz Claiborne, Inc. 1,200 54,000 Mohawk Industries, Inc. * 400 35,008 VF Corp. 1,300 103,753 Auto Parts 0.63% AutoZone, Inc. * 200 25,058 Johnson Controls, Inc. 600 56,280 OReilly Automotive, Inc. * 1,000 34,430 TRW Automotive Holdings Corp. * 400 12,184 Auto Services 0.29% AutoNation, Inc. * 2,700 59,292 Automobiles 1.84% Ford Motor Company 22,600 178,992 General Motors Corp. 3,700 118,104 PACCAR, Inc. 1,100 76,439 Banking 6.67% Bank of America Corp. 9,200 468,004 Bank of New York Company, Inc. 1,500 60,930 BB&T Corp. 1,600 67,968 Comerica, Inc. 2,000 120,780 Fifth Third Bancorp 1,100 44,308 First Horizon National Corp. 800 34,520 Huntington Bancshares, Inc. 1,000 23,150 See notes to financial statements Intrinsic Value Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Banking (continued) KeyCorp 2,500 $94,350 National City Corp. 9,200 348,220 US Bancorp 2,600 92,716 Broadcasting 0.91% CBS Corp., Class B 2,800 84,980 News Corp. 4,400 99,132 Building Materials & Construction 0.52% American Standard Companies, Inc. 400 21,196 Masco Corp. 2,800 83,580 Business Services 1.19% Affiliated Computer Services, Inc., Class A * 700 36,379 Computer Sciences Corp. * 700 37,051 Convergys Corp. * 1,300 33,436 First Data Corp. 1,200 30,636 Manpower, Inc. 600 44,580 Moodys Corp. 200 12,944 Pitney Bowes, Inc. 1,000 47,710 Cable and Television 1.30% Comcast Corp., Class A * 7,950 204,474 Time Warner, Inc. 2,900 59,015 Chemicals 0.75% Air Products & Chemicals, Inc. 400 29,928 E.I. Du Pont De Nemours & Company 600 30,450 Eastman Chemical Company 200 11,824 PPG Industries, Inc. 1,200 79,500 Colleges & Universities 0.07% Career Education Corp. * 500 14,790 Computers & Business Equipment 1.77% CDW Corp. 200 12,416 Cisco Systems, Inc. * 2,200 57,068 Dell, Inc. * 4,900 111,965 Ingram Micro, Inc., Class A * 1,600 31,088 International Business Machines Corp. 900 83,709 Lexmark International, Inc. * 600 36,336 Tech Data Corp. * 700 26,096 Construction Materials 0.06% Louisiana-Pacific Corp. 600 12,384 Cosmetics & Toiletries 0.17% Kimberly-Clark Corp. 500 34,055 Crude Petroleum & Natural Gas 0.68% Apache Corp. 400 27,412 Devon Energy Corp. 500 32,855 Occidental Petroleum Corp. 1,700 78,506 See notes to financial statements Intrinsic Value Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Electrical Utilities 0.10% Entergy Corp. 200 19,740 Financial Services 14.09% AmeriCredit Corp. * 600 14,652 Bear Stearns Companies, Inc. 200 30,448 Citigroup, Inc. 18,400 927,360 Countrywide Financial Corp. 1,300 49,764 Federal Home Loan Mortgage Corp. 5,400 346,572 Federal National Mortgage Association 6,400 363,072 Fiserv, Inc. * 400 21,184 Goldman Sachs Group, Inc. 500 100,800 IndyMac Bancorp, Inc. 300 10,299 JPMorgan Chase & Company 4,100 202,540 Knight Capital Group, Inc. * 600 9,486 Mellon Financial Corp. 500 21,715 Merrill Lynch & Company, Inc. 1,100 92,048 Morgan Stanley 5,800 434,536 PNC Financial Services Group, Inc. 1,300 95,303 Washington Mutual, Inc. 3,300 142,164 Food & Beverages 2.49% Campbell Soup Company 300 12,249 Coca-Cola Enterprises, Inc. 600 12,054 ConAgra Foods, Inc. 1,500 37,845 General Mills, Inc. 300 16,908 H.J. Heinz Company 1,000 45,870 Kraft Foods, Inc., Class A 4,800 153,216 Pepsi Bottling Group, Inc. 700 21,700 PepsiAmericas, Inc. 500 10,655 Sara Lee Corp. 3,800 62,548 The Coca-Cola Company 1,100 51,348 Tyson Foods, Inc., Class A 4,500 82,125 Healthcare Products 0.74% Biomet, Inc. 400 16,932 Johnson & Johnson 1,100 69,355 Patterson Companies, Inc. * 300 10,014 Stryker Corp. 600 37,212 Zimmer Holdings, Inc. * 200 16,866 Healthcare Services 2.91% Cardinal Health, Inc. 2,200 154,198 Caremark Rx, Inc. 200 12,318 Express Scripts, Inc. * 600 45,246 Lincare Holdings, Inc. * 600 23,430 McKesson Corp. 3,400 189,584 Quest Diagnostics, Inc. 600 30,612 UnitedHealth Group, Inc. 2,600 135,720 See notes to financial statements Intrinsic Value Fund 12 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Homebuilders 0.67% Centex Corp. 700 32,452 KB Home 400 19,840 Lennar Corp., Class A 600 29,544 M.D.C. Holdings, Inc. 400 20,424 Pulte Homes, Inc. 500 14,780 Ryland Group, Inc. 400 19,268 Hotels & Restaurants 0.58% Brinker International, Inc. 1,300 44,213 McDonalds Corp. 900 39,348 Starbucks Corp. * 1,100 33,990 Household Appliances 0.26% Whirlpool Corp. 600 52,926 Household Products 0.08% Energizer Holdings, Inc. * 200 17,184 Industrial Machinery 0.69% AGCO Corp. * 700 25,375 Cummins, Inc. 200 26,936 Deere & Company 500 54,210 Parker-Hannifin Corp. 400 32,956 Insurance 6.95% Aetna, Inc. 1,200 53,124 AFLAC, Inc. 2,900 136,880 Allstate Corp. 3,400 204,204 Ambac Financial Group, Inc. 800 70,112 American International Group, Inc. 3,700 248,270 CIGNA Corp. 200 28,500 Commerce Group, Inc. 400 11,468 Conseco, Inc. * 600 11,970 First American Corp. 700 33,005 Hartford Financial Services Group, Inc. 200 18,912 Lincoln National Corp. 500 34,075 MBIA, Inc. 1,300 86,411 MGIC Investment Corp. 600 36,210 Nationwide Financial Services, Inc., Class A 400 21,440 Old Republic International Corp. 1,600 35,712 PMI Group, Inc. 1,000 46,870 Progressive Corp. 2,100 48,153 Protective Life Corp. 400 17,764 Radian Group, Inc. 800 45,960 SAFECO Corp. 200 13,344 The Travelers Companies, Inc. * 800 40,608 Torchmark Corp. 700 44,744 See notes to financial statements Intrinsic Value Fund 13 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Insurance (continued) Transatlantic Holdings, Inc. 200 $13,220 UnumProvident Corp. 3,300 70,653 W.R. Berkley Corp. 1,200 39,120 International Oil 7.35% Anadarko Petroleum Corp. 2,000 80,460 Chevron Corp. 2,500 171,525 ConocoPhillips 1,100 71,962 Exxon Mobil Corp. 16,300 1,168,384 Leisure Time 0.78% Walt Disney Company 4,600 157,596 Liquor 0.34% Anheuser-Busch Companies, Inc. 1,400 68,712 Manufacturing 1.04% Danaher Corp. 400 28,656 Eaton Corp. 600 48,606 Harley-Davidson, Inc. 600 39,540 Illinois Tool Works, Inc. 800 41,360 Snap-on, Inc. 500 25,050 SPX Corp. 400 27,960 Medical-Hospitals 0.09% Tenet Healthcare Corp. * 2,700 18,441 Metal & Metal Products 0.16% Reliance Steel & Aluminum Company 700 31,962 Office Furnishings & Supplies 0.10% OfficeMax, Inc. 400 20,760 Paper 0.19% International Paper Company 1,100 39,611 Pharmaceuticals 11.30% Abbott Laboratories 1,300 71,006 AmerisourceBergen Corp. 2,800 147,476 Barr Pharmaceuticals, Inc. * 200 10,600 Bristol-Myers Squibb Company 2,900 76,531 Forest Laboratories, Inc. * 1,500 77,640 King Pharmaceuticals, Inc. * 2,500 46,625 Merck & Company, Inc. 17,600 777,216 Pfizer, Inc. 43,600 1,088,256 Photography 0.22% Eastman Kodak Company 1,900 45,372 Publishing 0.98% Gannett Company, Inc. 2,700 165,402 McGraw-Hill Companies, Inc. 200 12,922 Tribune Company 700 21,021 See notes to financial statements Intrinsic Value Fund 14 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Railroads & Equipment 0.58% Burlington Northern Santa Fe Corp. 500 39,595 CSX Corp. 400 15,068 Norfolk Southern Corp. 500 23,700 Union Pacific Corp. 400 39,452 Retail Grocery 2.21% Safeway, Inc. 5,500 190,135 SUPERVALU, Inc. 1,400 51,744 The Kroger Company 8,100 207,927 Retail Trade 8.69% Bed Bath & Beyond, Inc. * 800 31,912 Best Buy Company, Inc. 300 13,941 Big Lots, Inc. * 500 12,515 BJs Wholesale Club, Inc. * 900 29,052 Circuit City Stores, Inc. 500 9,515 Costco Wholesale Corp. 800 44,712 Dillards, Inc., Class A 400 13,360 Dollar General Corp. 1,500 25,320 Dollar Tree Stores, Inc. * 1,700 57,987 Family Dollar Stores, Inc. 1,700 49,249 Foot Locker, Inc. 500 11,360 Gap, Inc. 1,400 26,866 Home Depot, Inc. 13,300 526,680 Kohls Corp. * 200 13,798 Lowes Companies, Inc. 7,400 240,944 NBTY, Inc. * 600 29,208 Rent-A-Center, Inc. * 500 14,160 Staples, Inc. 700 18,214 Target Corp. 700 43,071 The TJX Companies, Inc. 1,100 30,250 Walgreen Company 1,000 44,710 Wal-Mart Stores, Inc. 9,900 478,170 Sanitary Services 0.22% Allied Waste Industries, Inc. * 900 11,538 Waste Management, Inc. 1,000 34,050 Semiconductors 0.45% Intel Corp. 4,000 79,400 Novellus Systems, Inc. * 400 12,880 Software 0.34% Intuit, Inc. * 400 11,804 Microsoft Corp. 2,000 56,340 Telecommunications Equipment & Services 0.13% Polycom, Inc. * 800 25,520 See notes to financial statements Intrinsic Value Fund 15 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Telephone 8.99% AT&T, Inc. 23,327 858,434 CenturyTel, Inc. 1,200 53,700 Verizon Communications, Inc. 24,400 913,292 Tires & Rubber 0.07% Goodyear Tire & Rubber Company * 600 14,772 Tobacco 0.93% Altria Group, Inc. 1,400 117,992 Reynolds American, Inc. 400 24,420 UST, Inc. 800 46,448 Toys, Amusements & Sporting Goods 0.38% Hasbro, Inc. 500 14,145 Mattel, Inc. 2,400 62,424 Transportation 0.13% C.H. Robinson Worldwide, Inc. 300 15,288 Overseas Shipholding Group, Inc. 200 12,116 Travel Services 0.17% Sabre Holdings Corp. 1,100 35,563 Trucking & Freight 0.99% Fedex Corp. 1,500 171,270 Ryder Systems, Inc. 600 30,864 Principal Issuer, description, maturity date amount Value Repurchase agreements 4.01% (Cost $814,000) Repurchase Agreement with State Street Corp. dated 2/28/2007 at 4.60% to be repurchased at $814,104 on 3/1/2007, collateralized by $850,000 Federal Home Loan Bank, 4.625% due 09/11/2020 (Valued at $834,063, including interest) (c) $814,000 814,000 Total investments (Cost $18,557,676) 99.85% Other assets in excess of liabilities 0.15% Total net assets 100.00% * Non-income producing. (c) Investment is an affiliate of the Trusts subadvisor or custodian bank. See notes to financial statements Intrinsic Value Fund 16 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-28-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $17,743,676) $19,466,127 Repurchase agreement, at value (Cost $814,000) 814,000 Cash 770 Cash segregated for futures contracts 40,000 Receivable for fund shares sold 33,409 Dividends and interest receivable 36,107 Receivable for futures variation margin 3,400 Other assets 1,515 Total assets Liabilities Payable for fund shares repurchased 1,902 Payable to affiliates Fund administration fees 3,137 Transfer agent fees 4,180 Investment management fees 9,181 Service fees 196 Accrued expenses 65,502 Total liabilities Net assets Capital paid-in 18,211,979 Undistributed net investment income 43,586 Accumulated undistributed net realized gain on investments and futures contracts 336,571 Net unrealized appreciation on investments and futures contracts 1,719,094 Net assets Net asset value per share Based on net asset values and shares outstanding  The Fund has an unlimited number of shares authorized with no par value. Class A ($19,197,111 ÷ 846,602 shares) $22.68 Class B ($467,931 ÷ 20,668 shares) a $22.64 Class C ($286,915 ÷ 12,673 shares) a $22.64 Class I ($128,129 ÷ 5,645 shares) $22.70 Class R1 ($115,618 ÷ 5,109 shares) $22.63 Class 1 ($115,526 ÷ 5,090 shares) $22.70 Maximum offering price per share Class A b ($22.68 ÷ 95%) $23.87 a Redemption price is equal to net asset value less any applicable contingent deferred sales charge. b On single retail sales of less than $50,000. On sales of $50,000 and on group sales the offering price is reduced. See notes to financial statements Intrinsic Value Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 2-28-07 a This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $289,416 Interest 30,745 Total investment income Expenses Investment management fees (Note 3) 100,631 Distribution and service fees (Note 3) 41,511 Transfer agent fees (Note 3) 9,006 Fund administration fees (Note 3) 4,800 Blue sky fees (Note 3) 70,630 Audit and legal fees 49,276 Custodian fees 21,189 Printing and postage fees (Note 3) 10,124 Registration and filing fees 2,996 Trustees fees (Note 3) 90 Miscellaneous 280 Total expenses Less expense reductions (Note 3) (133,882) Net expenses Net investment income Realized and unrealized gain Net realized gain on Investments 469,129 Futures contracts 56,932 Change in net unrealized appreciation (depreciation) of Investments 1,722,451 Futures contracts (3,357) Net realized and unrealized gain Increase in net assets from operations a Period from 6-12-06 (commencement of operations) to 2-28-07. See notes to financial statements Intrinsic Value Fund 18 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed since inception. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period ended 2-28-07 a Increase (decrease) in net assets From operations Net investment income $143,510 Net realized gain 526,061 Change in net unrealized appreciation (depreciation) 1,719,094 Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (108,035) Class B (1,017) Class C (762) Class I (985) Class R1 (620) Class 1 (914) From net realized gain Class A (179,361) Class B (3,802) Class C (2,850) Class I (1,241) Class R1 (1,118) Class 1 (1,118) Total distributions From Fund share transactions Net assets Beginning of period  End of period b a Period from 6-12-06 (commencement of operations) to 2-28-07. b Includes undistributed net investment income of $43,586. See notes to financial statements Intrinsic Value Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since inception. CLASS A SHARES Period ended 2-28-07 a Per share operating performance Net asset value, beginning of period Net investment income h 0.18 Net realized and unrealized gain on investments 2.85 Total from investment operations Less distributions From net investment income (0.13) From net realized gain (0.22) Net asset value, end of period Total return (%) k,l,m Ratios and supplemental data Net assets, end of period (in millions) $19 Ratio of net expenses to average net assets (%) 1.34 r Ratio of gross expenses to average net assets (%) 1.94 p,r Ratio of net investment income to average net assets (%) 1.13 r Portfolio turnover (%) 32 m See notes to financial statements Intrinsic Value Fund 20 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 2-28-07 a Per share operating performance Net asset value, beginning of period Net investment income h 0.07 Net realized and unrealized gain on investments 2.85 Total from investment operations Less distributions From net investment income (0.06) From net realized gain (0.22) Net asset value, end of period Total return (%) k,l,m Ratios and supplemental data Net assets, end of period (in millions)  i Ratio of net expenses to average net assets (%) 2.04 r Ratio of gross expenses to average net assets (%) 9.00 p,r Ratio of net investment income to average net assets (%) 0.42 r Portfolio turnover (%) 32 m See notes to financial statements Intrinsic Value Fund 21 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 2-28-07 a Per share operating performance Net asset value, beginning of period Net investment income h 0.06 Net realized and unrealized gain on investments 2.86 Total from investment operations Less distributions From net investment income (0.06) From net realized gain (0.22) Net asset value, end of period Total return (%) k,l,m Ratios and supplemental data Net assets, end of period (in millions)  i Ratio of net expenses to average net assets (%) 2.04 r Ratio of gross expenses to average net assets (%) 10.08 p,r Ratio of net investment income to average net assets (%) 0.37 r Portfolio turnover (%) 32 m See notes to financial statements Intrinsic Value Fund 22 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 2-28-07 a Per share operating performance Net asset value, beginning of period Net investment income h 0.24 Net realized and unrealized gain on investments 2.86 Total from investment operations Less distributions From net investment income (0.18) From net realized gain (0.22) Net asset value, end of period Total return (%) k,l,m Ratios and supplemental data Net assets, end of period (in millions)  i Ratio of net expenses to average net assets (%) 0.95 r Ratio of gross expenses to average net assets (%) 17.60 p,r Ratio of net investment income to average net assets (%) 1.53 r Portfolio turnover (%) 32 m See notes to financial statements Intrinsic Value Fund 23 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 2-28-07 a Per share operating performance Net asset value, beginning of period Net investment income h 0.12 Net realized and unrealized gain on investments 2.85 Total from investment operations Less distributions From net investment income (0.12) From net realized gain (0.22) Net asset value, end of period Total return (%) k,l,m Ratios and supplemental data Net assets, end of period (in millions)  i Ratio of net expenses to average net assets (%) 1.69 r Ratio of gross expenses to average net assets (%) 20.85 p,r Ratio of net investment income to average net assets (%) 0.78 r Portfolio turnover (%) 32 m See notes to financial statements Intrinsic Value Fund 24 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS 1 SHARES Period ended 2-28-07 a Per share operating performance Net asset value, beginning of period Net investment income h 0.25 Net realized and unrealized gain on investments 2.85 Total from investment operations Less distributions From net investment income (0.18) From net realized gain (0.22) Net asset value, end of period Total return (%) k,l,m Ratios and supplemental data Net assets, end of period (in millions)  i Ratio of net expenses to average net assets (%) 0.90 r Ratio of gross expenses to average net assets (%) 1.44 p,r Ratio of net investment income to average net assets (%) 1.58 r Portfolio turnover (%) 32 m a Class A, Class B, Class C, Class I, Class R1 and Class 1 shares began operations on 6-12-06. h Based on the average of the shares outstanding. i Less than $500,000. k Assumes dividend reinvestment. l Total returns would have been lower had certain expenses not been reduced during the period shown. m Not annualized. p Does not take into consideration expense reductions during the periods shown. r Annualized. See notes to financial statements Intrinsic Value Fund 25 Notes to financial statements 1. Organization John Hancock Intrinsic Value Fund (the Fund) is a newly organized non-diversified series of John Hancock Funds III (the Trust). The Trust was established as a Massachusetts business trust on June 9, 2005. The Trust is registered under the Investment Company Act of 1940 as amended, (the 1940 Act), as an open-end investment management company. The investment objective of the Fund is to seek long-term capital growth. John Hancock Life Insurance Company of New York (John Hancock New York) is a wholly owned subsidiary of John Hancock Life Insurance Company (U.S.A.) (John Hancock USA). John Hancock USA and John Hancock New York are indirect wholly owned subsidiaries of The Manufacturers Life Insurance Company (Manulife), which in turn is a wholly owned subsidiary of Manulife Financial Corporation (MFC), a publicly traded company. MFC and its subsidiaries are known collectively as Manulife Financial. John Hancock Investment Management Services, LLC (the Adviser), a Delaware limited liability company controlled by John Hancock USA, serves as investment adviser for the Trust and John Hancock Funds, LLC (the Distributor), a Delaware limited liability company, an affiliate of the Adviser, serves as principal underwriter. The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, including classes designated as Class A, Class B, Class C, Class I, Class R1, Class 1, Class 3 and Class NAV shares. The shares of each class represent an interest in the same portfolio of investments of the Fund, and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Board of Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bear distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Effective November 6, 2006, the Board of Trustees elected to change the name of Class R to Class R1. Class 1 shares are sold only to certain exempt separate accounts of John Hancock USA and John Hancock New York. Class NAV shares are sold to affiliated funds of funds, which are funds of funds within the John Hancock funds complex 2. Significant accounting policies In the preparation of the financial statements, the Fund follows the policies described below. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. Security valuation The net asset value of the shares of the Fund is determined daily as of the close of the New York Stock Exchange, normally at 4:00 p
